Citation Nr: 9935171	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a memory loss 
(claimed as an amnesiac disorder) due to an undiagnosed 
illness.

2.  Entitlement to service connection for otitis externa due 
to an undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to July 
1993.

This appeal arose from a July 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded so that a hearing 
before a member of the Board of Veterans' Appeals (Board) 
could be conducted.  This hearing, at which the veteran and 
his wife testified, was conducted via videoconferencing in 
March 1998.  In December 1998, the issues noted above were 
remanded by the Board for additional development.  In March 
1999, a decision was rendered which continued to deny the 
benefits sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from an amnesiac disorder, otitis externa or 
headaches which can be related to his period of service, nor 
has he been shown by competent medical evidence to suffer 
from any undiagnosed illness attributable to his service in 
the Persian Gulf.


CONCLUSION OF LAW

The appellant has not presented evidence of well grounded 
claims for service connection for an amnesiac disorder, 
otitis externa or headaches.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).


FACTS

Amnesiac disorder

A review of the veteran's service medical records show no 
complaints of or treatment for any memory problems.  There 
was no separation examination conducted because the veteran 
had waived it.

A VA examination of the veteran was conducted in December 
1996.  A psychiatric evaluation was ordered since, during the 
general medical examination, he had complained of memory loss 
and depression.  During the psychiatric examination, he noted 
that he only slept three hours per day, which he thought 
could be related to his work schedule and work-related 
stress.  He complained of mood lability and anger outbursts.  
He reported that he was becoming increasingly absent-minded, 
a complaint he related to his service in the Persian Gulf.  
He also stated that he had suffered a head injury prior to 
his service, as well as one during service.  The objective 
evaluation found that his affect was a little depressed.  He 
was cooperative but he seemed a little guarded.  He was also 
verbal, alert and oriented.  He denied hallucinations and 
overt paranoid ideations, although there seemed to be a 
paranoid flavor to his thinking.  His immediate recall seemed 
"OK;" he was able to perform serial 7's without any 
problems.  Psychological and neuropsychological testing, as 
well as an examination by a neurologist and a CT scan, were 
recommended.  The diagnosis was amnesiac disorder, not 
otherwise specified.

The veteran testified before a member of the Board in March 
1998.  He stated that he first started to get forgetful while 
serving in Saudi Arabia.  He forgets about things about twice 
a month.  His wife testified that he sometimes will not 
recall being asked to do things.

The veteran was provided an exhaustive evaluation by VA in 
January 1999.  The neurologic examination noted his 
complaints that he tended to forget where he put things.  He 
claimed that his memory problems had begun after a 1989 head 
injury.  His recent memory appeared impaired but his remote 
memory and immediate recall were intact.  The veteran was 
then provided a psychiatric evaluation.  He claimed during 
this evaluation that he had been exposed to "gasses" while 
serving in the Persian Gulf.  He also admitted to a 15 year 
history of drinking beer and wine, as well as marijuana use 
while in the military.  He also reported a history of a head 
trauma in service in either 1988 or 1989; he stated that he 
had been semi-conscious following this injury.  In fact, he 
reported that he was "dazed" throughout most of his 
service.  He described his current employment with the Post 
Office as "stressful" and "hectic."  He also indicated 
some trouble with his supervisor, who he reported played 
favorites and who made it difficult for the veteran to get 
time off from work.  His subjective complaints included the 
following:  paresthesia, déjà vu, depersonalization and 
derealization, distraction, olfactory hallucinations, a sense 
of time passing slowly, hypnagogic hallucinations, bad 
dreams, occasional feelings of panic, shame, loneliness, 
disappointment, frustration, anger, bitterness, and 
paradoxically, indifference.  He also claimed that he 
sometimes felt depressed.  However, he also reported that he 
occasionally felt contented, happy and friendly.  He also 
alleged that he was socially and emotionally withdrawn. 

The objective examination noted that the veteran's overall 
motor behavior was unremarkable.  He tended to smile and 
laugh as certain questions were asked; he also tended to be 
somewhat hostile.  Eye contact was frequent and sustained and 
he spoke at an average pace.  The examiner remarked that 
"[h]is motivation in the examination seemed questionable."  
Most of his answers were preceded by long pauses and others 
seemed terse and flippant.  His rapport was guarded.  

Various psychological tests were then administered to the 
veteran.  The General Memory Index reflected very poor memory 
abilities.  The level of his results would have been 
compatible with a person who was mildly mentally retarded.  
These results were noted to be in stark contrast to the 
veteran's educational attainment and his occupation, which 
was noted to be significantly above these results and which 
requires a much better memory in day-to-day functioning.  The 
MMPI-2 noted that his answers were markedly inconsistent.  
They were consistent with an individual who was over-
reporting or who was "crying for help."  Several  indices 
suggested dissimulation or a tendency to appear more 
dysfunctional than he otherwise appeared.  The results of the 
MCMI 2 also suggested over-responding or exaggeration.  In 
fact, his responses preempted further interpretation.  

The examiner then stated the following:

Based on the results of the entire examination, it 
is this examiner's professional opinion that a 
questionable memory presentation is not out of the 
question.  Several inconsistencies with the 
presence of significant clinical memory impairment 
were noted in the history, clinical interview, and 
psychological testing results.  In particular, 
there seemed to a noticeable disparity between his 
claim of memory problems two years ago, and the 
relative absence of such a claim on the present 
examination.  The salient symptoms he claimed in 
the February 1997 examination (memory loss, 
depression, and paranoid/suspiciousness/mistrust) 
were not repeated or claimed in the current 
examination (skin rash and tension headaches).  
That is, he emphasized physical and not mental 
symptoms.  Obliquely he endorsed occasional 
depression, which was partially supported by his 
claim of absent motivation and impaired sleep, the 
latter of which he attributed to night shift work.  
Also the nature of his purported problems at work 
appear to revolve around elements of difficulty 
with his supervisors regarding his perception that 
they unfairly grant work leave.  On the other hand, 
[the veteran] did not attribute any work problems 
vis-à-vis memory impairment.  His clinical 
presentation and the relative absence of recall 
difficulty in the interview suggested that he could 
relate a fair number of recalled past details, 
which appeared to contradict his previous memory 
claim.

Furthermore, as regards the memory testing, [the 
veteran's] performances fell at the very low 
extreme of the distribution, and such individuals 
would otherwise be expected to be severely if not 
profoundly impaired in memory functioning.  Such 
individuals would manifest a great deal of 
functional impairment.  [The veteran's] clinical 
presentation did not manifest any such degree of 
apparent.  It is the professional opinion of this 
examiner that [the veteran's] obtained test 
performance was not reflective of his functional 
memory abilities, given his educational status, 
occupational attainment, and the clinical 
presentation.  Also, the personality testing 
suggested a mixed response style of marked 
inconsistency and/or exaggeration of symptoms.  
Thus, dissimulation cannot be conclusively 
dismissed and this examiner is not prepared to 
diagnose [the veteran] with an amnesiac disorder 
based on the current results.  

The examiner considered a provisional diagnostic impression 
of amnesiac disorder NOS by previous diagnosis and possible 
anxiety disorder, NOS.


Otitis externa

A review of the veteran's service medical records contained 
no references to any complaints of or treatment for ear 
problems.  There was no separation examination on record as 
he had waived it.  

The veteran was examined by VA in December 1996.  During the 
general medical examination, he complained of intermittent 
skin irritation in both auditory canals and both ear lobes, 
with pruritus.  The objective examination noted mild external 
otitis of the right external auditory canal, mainly erythema.  
The diagnosis was intermittent external otitis.

A hearing was held in March 1998, during which the veteran 
testified that he experiences a lot of irritation of the 
ears, accompanied by scabbing.  Sometimes there would be a 
little surface blood.  He claimed that this condition had 
begun after sleeping on a sleeping bag while stationed in 
Saudi Arabia.

VA examined the veteran in January 1999.  The examiner 
reviewed the claims file and noted that no mention was made 
about his ears in the objective records.  He claimed that his 
ears, particularly the right ear, have itched ever since his 
service in the Gulf.  The objective examination found some 
atrophic skin over the left ear; the right showed some 
thickening of the skin glands in the hairy part of the 
meatus.  The impression was chronic otitis externa.  Since 
there was no indication of ear problems prior to service, and 
since his complaints began so soon after his discharge, the 
examiner opined that it was "probable" that the condition 
was related to his service in the Gulf.  However, whether it 
was related to exposure to toxins was difficult to say.


Headaches

The veteran's service medical records make no reference to 
any complaints of or treatment for headaches.  There was also 
no mention of a head injury.  No separation examination was 
conducted as it was waived by the veteran.

During a VA general medical examination conducted in December 
1996, the veteran complained of frequent headaches.  He then 
testified at a personal hearing in March 1998.  He indicated 
that his headaches had begun in Saudi Arabia.  He would 
suffer from a headache once to twice a week.

The veteran was examined by VA in January 1999.  He claimed 
that he had "tension headaches" at a rate of 4 to 5 a week.  
These would emanate from the temple to the occipital areas.  
He denied any associated behavior.  He noted that he had 
suffered a head injury in 1988 or 1989, after which he was 
semi-conscious.  During the neurological evaluation, he 
stated that he had had headaches for the past 7 to 8 years.  
These headaches had been present both before and after the 
reported 1989 head injury.  They would usually be unilateral, 
but occasionally they would be bilateral.  The pain would, at 
times, be stabbing in nature.  When he gets a headache, he 
would become depressed, but there was no associated 
photophobia, nausea or vomiting.  The objective examination 
noted that he was alert and oriented.  The examination of the 
cranial nerves was intact, as was the sensory examination.  
The cerebellar evaluation was normal and a CT scan of the 
head was within normal limits.  The diagnosis was headache, 
most likely post-concussional syndrome.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The legislative history indicates that those seeking 
compensation under 38 C.F.R. § 3.317 (1999) are required to 
show some objective indication of the presence of a chronic 
disability attributable to an undiagnosed illness prior to 
the award of service connection.  See Fed. Reg., Vol. 60, No. 
23, pp. 6662-6663 (Feb. 3, 1995).  There must be some 
objective evidence that indicates that the veteran is not 
well.  This evidence can include medical findings or other 
non-medical indications which can be independently observed 
or verified (including through lay statements), such as time 
lost from work, evidence that a veteran has sought treatment 
for her or his symptoms, evidence indicating a change in a 
veteran's appearance, physical abilities, and mental or 
emotional attitude, etc.  See Fed. Reg., at 6663, supra.

Initially, it is noted that the objective evidence is 
completely silent as to the existence of memory loss, otitis 
externa, or headaches during service.  While the veteran has 
alleged that he suffered a head injury in service which was 
the source of his headaches, the objective records do not 
substantiate that such an injury ever occurred.  Thus, it 
cannot be found that diseases or injuries were present in 
service.  

In regard to the claim for service connection for memory 
loss, there is no indication that this disorder currently 
exists.  Following an exhaustive evaluation by VA conducted 
in January 1999, the examiner was unable to diagnose this 
disorder, noting that the veteran appeared to be over-
reporting and exaggerating his complaints in order to appear 
more dysfunctional.  Moreover, the objective test results, 
which showed profound difficulties with his memory, were 
inconsistent with the clinical findings, which showed no 
current complaints of a memory loss and no interference with 
his ability to work.  Therefore, there is no objective 
evidence of record which establishes the current existence of 
a disability manifested by memory loss (diagnosed or 
undiagnosed) which could be service-connected pursuant to 
38 U.S.C.A. §§ 1110, 1131 (West 1991) or 38 C.F.R. § 3.317 
(1999).

The current evidence does show that the veteran has been 
diagnosed with otitis externa.  Since this is a diagnosed 
condition, the provisions of 38 C.F.R. § 3.317 (1999) would 
not apply to this claim.  Moreover, there is no objective 
indication that this disorder is related to the veteran's 
period of service.  Again, this disorder was not noted in the 
objective service medical records.  The VA examiner rendered 
an opinion that, since the condition was not present before 
service and had manifested so soon after discharge, this was 
"probably" evidence that it was related to his service.  
However, the fact remains that this condition was not present 
in service (a fact admitted by the examiner in the 
examination report); since otitis externa is not subject to 
presumptive service connection, it must have been present in 
service in order for the claim to be well grounded.  Since it 
was not, there is no inservice disease or injury for which a 
current disability could be related.

Finally, the veteran does have a current diagnosis of 
headaches.  Based upon history provided by the veteran, the 
VA examiner in January 1999 related these to an inservice 
head injury.  As previously noted, there is no objective 
evidence that such an injury ever occurred.  Since these 
headaches were not noted in service and there is no evidence 
of an injury suffered during service, there is no inservice 
event to which the currently diagnosed headaches could be 
related.  Finally, the veteran has claimed that the headaches 
are related to exposure to "gasses" in the Persian Gulf.  
While he does have a diagnosis of headaches, given the lack 
of treatment for them, the completely negative VA examination 
report, and no indication that they have caused interference 
with his employment, it cannot be argued that he has a 
"disability" stemming from his subjective complaints.  
Therefore, the veteran has not established that he has 
presented evidence of a well grounded claim pursuant to 
38 C.F.R. § 3.317 (1999).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an amnesiac disorder is denied.

Service connection for otitis externa is denied.

Service connection for headaches is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

